        Case 2:20-cv-02065-DLR Document 1 Filed 10/26/20 Page 1 of 4


             Lindsay G. Leavitt – 029110
 1               Lleavitt@jsslaw.com
              Jordan T. Leavitt – 031930
 2                jleavitt@jsslaw.com
      JENNINGS, STROUSS & SALMON, P.L.C.
 3     A Professional Limited Liability Company
              One East Washington Street
 4                     Suite 1900
             Phoenix, Arizona 85004-2554
 5            Telephone: (602) 262-5911
 6 Attorneys for Defendants
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
        Peter Strojnik,                             No.
11
                     Plaintiff,
12                                                  DEFENDANTS’ NOTICE OF
        vs.                                         REMOVAL
13
        Phoenix North Bell M6, LLC and G6
14      Hospitality, LLC.,
15                   Defendants.
16            Pursuant to Local Rule of Civil Procedure (“Local Rule”) 3.6(a) and 28 U.S.C.
17 §§ 1331, 1441(a)(c) and 1446, Defendants Phoenix North Bell M6, LLC and G6
18 Hospitality, LLC (“Defendants”) provide notice of the removal to this Court of Strojnik
19 v. Phoenix North Bell M6, LLC and G6 Hospitality, LLC., filed in the Maricopa County
20 Superior Court, and assigned case number CV2020-055199.
21 I.         INTRODUCTION
22            Mr. Strojnik—a former attorney who, in 2018, was disbarred from practicing
23 law in Arizona for filing hundreds of meritless ADA accessibility lawsuits—has now
24 begun filing ADA lawsuits as a pro se litigant and seeking tort damages for barriers to
25 accessibility that he alleges he personally encountered at Defendant’s hotel and
26 property. Mr. Strojnik has asserted a claim under the Americans with Disabilities Act
27 (“ADA”) as well as a smorgasbord of state law claims that all arise from his underlying
28
                                                                          7334808v1(69759.1)
         Case 2:20-cv-02065-DLR Document 1 Filed 10/26/20 Page 2 of 4



 1 ADA claim, including negligence, negligent misrepresentation, failure to disclose,
 2 consumer fraud, civil conspiracy to commit fraud, and aiding and abetting. The Court
 3 has jurisdiction over the lawsuit because Mr. Strojnik’s ADA claim against Defendant
 4 Phoenix North Bell arises under federal law. Mr. Strojnik’s civil conspiracy and aiding
 5 and abetting claims against G6 Hospitality, a Delaware limited liability company, in
 6 which he alleges damages exceeding $235,000, also warrants removal under diversity
 7 jurisdiction removal standards. Accordingly, removal is proper.
 8 II.      THIS COURT HAS ORIGINAL JURISDICTION PURSUANT TO 28
            U.S.C. § 1331 and § 1332.
 9
10          Under 28 U.S.C. § 1441(a), a defendant may remove any case over which the
11 Court has “original jurisdiction.” A district court has original jurisdiction of all civil
12 actions arising under the Constitution, laws, or treaties of the United States. See 28
13 U.S.C. § 1331.
14          Mr. Strojnik has asserted a claim against Defendant Phoenix North Bell M6,
15 LLC, for alleged ADA violations that exist because of, and therefore arise under, the
16 laws of the United States. See 42 U.S.C. § 12101, et seq.
17          Mr. Strojnik, an Arizona resident, has also asserted claims against Defendant
18 G6 Hospitality, LLC, a foreign limited liability company, the amount of controversy
19 which Mr. Strojnik asserts exceeds $75,000. Accordingly, Mr. Strojnik’s claims
20 against Defendant G6 Hospitality, LLC can also be removed under 28 U.S.C. § 1332.
21 III.     THIS NOTICE OF REMOVAL IS TIMELY
22          A defendant may file a Notice of Removal within “30 days after the receipt by
23 the defendant, through service or otherwise, of a copy of the initial pleading setting
24 forth the claim for relief upon which such action or proceeding is based…” 28 U.S.C.
25 § 1446(b)(1).
26          Mr. Strojnik filed this Complaint in the Maricopa County Superior Court on
27 September 23, 2020. See Exhibit A. He filed an Affidavit of Service alleging that he
28
                                                2
                                                                            7334808v1(69759.1)
        Case 2:20-cv-02065-DLR Document 1 Filed 10/26/20 Page 3 of 4



 1 served Defendant G6 Hospitality, LLC on September 28, 2020 and served Defendant
 2 Phoenix North Bell M6, LLC on September 29, 2020. See Exhibit B. Accordingly,
 3 Defendant’s deadline for filing a Notice of Removal is October 28, 2020. Accordingly,
 4 this Notice is timely.
 5 IV.     DEFENDANT HAs COMPLIED                       WITH       THE     LOCAL        RULE
           GOVERNING REMOVAL.
 6
 7         A copy of the entire state court record, as it existed on the date of this filing, is

 8 attached as Exhibits C [1-5]. See L.R.Civ. 3.6(b). A verification of Lindsay G. Leavitt,
 9 confirming that the state court record attached as Exhibits C [1-5] are true and
10 complete, is attached as Exhibit D. No motions are pending in the state court. See
11 L.R.Civ. 3.6(c). Contemporaneously with this filing, a separate notice will be filed in
12 state court with a copy of this Notice attached as Exhibit E. See L.R.Civ. 3.6(a).
13 V.      CONCLUSION

14         Because this case satisfies the requirements for being in federal district court

15 and Defendant complied with the removal process, this case should be removed from
16 the Maricopa County Superior Court to the U.S. District Court for the District of
17 Arizona.
18         RESPECTFULLY SUBMITTED this 26th day of October, 2020.

19                                      JENNINGS, STROUSS & SALMON, P.L.C.

20                                      By s/ Lindsay G. Leavitt
                                          Lindsay G. Leavitt
21                                        Jordan T.Leavitt
                                          One East Washington Street, Suite 1900
22                                        Phoenix, Arizona 85004-2554
                                          Attorneys for Defendants
23
24
25
26
27
28
                                                 3
                                                                              7334808v1(69759.1)
     Case 2:20-cv-02065-DLR Document 1 Filed 10/26/20 Page 4 of 4



 1                         CERTIFICATE OF SERVICE
 2      I hereby certify that on October 26, 2020, I electronically transmitted the
        attached document to the Clerk’s Office using the CM/ECF System for filing
 3      and transmittal of a Notice of Electronic Filing to the following CM/ECF
        registrants:
 4
 5
 6
 7      I hereby certify that on October 26, 2020, I served the attached document by E-
        mail on the following, who are not registered participants of the CM/ECF
 8      System:
 9
                                    Peter Srojnik
10                             7847 N. Central Avenue
                                 Phoenix, AZ 85020
11                                ps@strojnik.com
12
13
14                                                      s/ Tana Davis-Digeno
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
                                                                      7334808v1(69759.1)
